ARMSTRONG, J.
The state has petitioned for reconsideration, arguing that we erred in describing the manner in which the administrative search issue arose in this case. Although there is no transcript of the suppression hearing, we are now convinced that the issue was discussed at the suppression hearing and did not first arise in the court’s letter opinion in which it explained its decision to deny defendant’s suppression motion. We modify our previous opinion accordingly. However, our conclusion on this point does not affect the result in the case because we conclude that defendant adequately preserved the issues raised on appeal. We therefore adhere to our opinion as modified.
Reconsideration allowed; former opinion modified and adhered to as modified.